



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hartwick, 2019 ONCA 383

DATE: 20190508

DOCKET: C66272

MacPherson, Juriansz and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher L. Hartwick

Appellant

No one appearing for the appellant

Matthew Gourlay, duty counsel

Luke Schwalm, for the respondent

Heard: May 6, 2019

On appeal from the conviction entered on June 27, 2018
    and the sentence imposed on October 19, 2018 by Justice Deborah J. Austin of
    the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant did not appear again. The appeal is dismissed as
    abandoned.


